      Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                WAYCROSS DIVISION

James Hardenbrook,
                                                                      CV520-111
       Plaintiffs,

v.                                                                    COMPLAINT
                                                                  (Jury Trial Requested)
TBC Retail Group, Inc,

       Defendants.



       Plaintiff James Hardenbrook (“Mr. Hardenbrook” or “Plaintiff”), by way of his

Complaint in the above-captioned matter, brings the below claims against Defendant, TBC Retail

Group, Inc. (“TBC”)

                                     NATURE OF CLAIMS

       1.       Plaintiff brings this lawsuit seeking recovery against Defendant for Defendant’s

violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C.

§201 et. seq.

                              PARTIES, JURISDICTION AND VENUE

       2.       Mr. Hardenbrook is over the age of nineteen (19) and is a resident of

Waycross, Georgia.

       3.       Defendant, TBC, is a for-profit limited liability Florida Corporation, doing

business in Georgia and is registered with the Georgia Secretary of State.

       4.       This Court has jurisdiction over Plaintiff’s claims because they are brought

pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 216(b), and because they raise a

federal question pursuant to 28 U.S.C. § 1331.


                                                 Complaint
                                  James Hardenbrook v. TBC Retail Group Inc.
                                                 Page 1 of 8
      Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 2 of 8



       5.      Venue is proper in this District because Defendant is a Florida corporation

conducting business in the Southern District of Georgia. Additionally, Defendant has conducted

substantial, continuous, and systematic commercial activities in this state and the unlawful labor

practices giving rise to Plaintiff’s claims were committed in the Southern District of Georgia.

       6.      This Court has jurisdiction of the state claims alleged herein, and of the FLSA

claim per 28 U.S.C. § 1331, and 29 U.S.C. § 216 (b).

       7.      In addition, this Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367

over any of Plaintiff’s pendent claims, which are brought pursuant to the laws of the Southern

District of Georgia, because those claims arise out of the same transaction or occurrence as the

federal claims alleged herein.

       8.      At all relevant times, Defendant TBC has been regularly engaged in interstate

commerce.

       9.      At all relevant times, TBC has been an enterprise within the meaning of § 3(r) and

§ 3(s)(1) of the FLSA, 29 U.S.C. §§ 203(r) & (s).

       10.     At all times material, hereto, TBC managed, owned and/or operated an enterprise,

and regularly exercised the authority to hire and fire employees, determine the work schedules of

employees, set the rate of pay of employees, and control the finances and operations of such

business. By virtue of such control and authority, the Defendant was an employer of Plaintiff as

such term is defined by the Act. 29 U.S.C. §201 et seq.

       11.     Based upon information and belief, the annual gross sales volume of the

Defendant’s business was in excess of $500,000.00 per annum at all times material hereto.

Alternatively, the Plaintiff worked in interstate commerce so as to fall within the protections of

the FLSA.


                                                 Complaint
                                  James Hardenbrook v. TBC Retail Group Inc.
                                                 Page 2 of 8
        Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 3 of 8



                                                  FACTS

        12.     TBC is one of the nation's largest vertically integrated marketers of tires in the

automotive industry. The Company's retail operations include tire and automotive service centers

under the following brands, and franchised stores: "Tire Kingdom", "Merchant's Tire & Auto

Centers", and "National Tire & Battery" and "Big O Tires".

        13.     Mr. Hardenbrook worked as a Mechanic for Defendant at a Tire Kingdom

franchise store located at 2498 Memorial Dr. Waycross, GA 31503 in the Southern District of

Georgia, from approximately September 20, 2013 until January 15, 2014.

        14.     Plaintiff’s primary job duties were to inspect, diagnose, repair and service

automobiles.

        15.     Plaintiff alleges he was misclassified as exempt under Defendant’s sham

commission plan because he regularly worked overtime hours but was denied overtime

compensation.

        16.     Defendant argues that Plaintiff was paid under a bona fide flat-rate commission

plan and was therefore not entitled to overtime compensation pursuant to Section 7(i) of the

FLSA.

        17.     Plaintiff alleges his commission rate was not bona fide commission because it

violated 29 CFR 779.416 in that Plaintiff always or almost always earned the same fixed rate for

each workweek.

        18.     TBC pays its Mechanics the greater of $11.02 per hour or “commissions”

generated by their flat rate hours, sales, and bonuses. Plaintiff’s flat rate was $18.00 hour.




                                                  Complaint
                                   James Hardenbrook v. TBC Retail Group Inc.
                                                  Page 3 of 8
        Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 4 of 8



        19.    Additionally, TBC deducted a mandatory uniform cleaning fees from each pay

check. After the cleaning fees was taken out Plaintiff was paid $10.88 per hour, one cent more

than time and one-half the minimum wage rate.

        20.    The flat rate is an hourly pay rate TBC assigns to each mechanic based on that

mechanic’s particular skill, experience, and certifications.

        21.    Plaintiff’s commission rate was not based on the actual clocked hours he worked,

thus Plaintiff often worked over forty hours a week a week and was still only paid $11.02 per

hour.

        22.    TBC regularly scheduled Plaintiff to work at least 50 hours a week.

        23.    Plaintiff did not have control over the number of hours or the days he was

required to work, as TBC required him to adhere to their scheduled times and dates.

        24.    Plaintiff was almost always paid a fixed rate of $11.02 of all clocked hours and

thus seldom received the commission rate.

        25.    In fact, Plaintiff was paid a fixed rate of $11.02 for all clocked hours 90% of the

time and thus seldom was paid the commission rate.

        26.    Plaintiff worked for TBC a total of twenty (20) weeks and eighteen (18) of those

weeks his calculated hourly rate was $11.02 an hour, even though Plaintiff regularly worked

sixty (60) hours a week.

        27.    At all times relevant, the Defendant had the power to stop any illegal pay

practices that harmed Plaintiff.

                           RELEVANT PROCEDURAL HISTORY

        28.    This case arises from class action lawsuit 2:14-cv-03365-DCN Gordon et al v.

TBC Retail Group Inc originally filed in District of South Carolina. In that case both parties


                                                  Complaint
                                   James Hardenbrook v. TBC Retail Group Inc.
                                                  Page 4 of 8
       Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 5 of 8



moved for summary judgement. The court held TBC’s compensation plan did not utilize a bona

fide commission rate as a matter of law for the plaintiffs that never exceeded the guarantee or

only exceeded the guarantee one time. The court found there was a genuine dispute of fact for

the plaintiffs that only exceeded the guarantee between 6%-10% of the time. Therefore, Plaintiff

files this complaint because he only ever exceeded the draw 10% of the time. See Attached

Exhibit “A” – SC District Court’s Order.

       29.     Plaintiff filed a consent to join in that case on January 10, 2016 thus the statute of

limitations is tolled beginning on that date.

       30.     Plaintiff stipulated to decertification, pursuant to the TBC’s motion and thus files

this action. See Attached Exhibit “B” – Notice of Stipulation to Decertify and Order.

                                 FOR A FIRST CAUSE OF ACTION
                       (Fair Labor Standards Act–Failure to Pay Overtime Wages)

       31.     Plaintiff, realleges and incorporate by reference all preceding paragraphs as if

they were set forth again herein.

       32.     Plaintiff was employee of TBC for purposes of the Fair Labor Standards Act

during times relevant to this Complaint. Defendant failed to pay Plaintiff at the rate of one-and-a-

half times their normal rate of pay for all hours worked in excess of forty (40) hours per work

week as required by section 7(a) of the FLSA, 29 U.S.C. § 207(a).

       33.     Defendant also failed to pay for all compensable time for which Plaintiff provided

work for the benefit of Defendant.

       34.     Plaintiff is entitled to back wages at the rate of one-and-a-half times his regular

rate of pay for all overtime hours worked in excess of forty (40) hours per week, pursuant to

section 16(b) of the FLSA, 29 U.S.C. § 216(b).



                                                   Complaint
                                    James Hardenbrook v. TBC Retail Group Inc.
                                                   Page 5 of 8
      Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 6 of 8



       35.      Plaintiff is also entitled to an award of back pay at their regular hourly rate or

their overtime rate, as appropriate, as appropriate compensation for all time spent in working for

Defendant, which was wrongfully excluded by Defendant in calculating his compensable time.

       36.      The failure of TBC to compensate Plaintiff for overtime work and for as required

by the FLSA was knowing, willful, intentional, and done in bad faith.

       37.      The work and pay records of Plaintiff are in the possession, custody, and/or

control of Defendant, and Defendant are under a duty pursuant to section 11(c) of the FLSA, 29

U.S.C. § 211(c), and pursuant to the regulations of the United States Department of Labor to

maintain and preserve such payroll and other employment records from which the amount of

Defendant’s liability can be ascertained. Plaintiff requests an order of this Court requiring

Defendant to preserve such records during the pendency of this action.

       38.      Plaintiff is also entitled to an award of reasonable attorneys’ fees and costs

incurred in prosecuting this action, pursuant to 29 U.S.C. § 216(b).

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff James Hardenbrook demands:

             a. Declaratory Judgment against Defendant that they violated FLSA;

             b. Judgment against Defendant for all overtime worked at time half of the hourly

                rate;

             c. Judgment against Defendant that their violation of the FLSA and its implementing

                regulations were willful;

             d. Attorneys’ fees and costs; and

             e. All such further relief as the Court deems just and equitable.

                                        JURY DEMANDED


                                                  Complaint
                                   James Hardenbrook v. TBC Retail Group Inc.
                                                  Page 6 of 8
      Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 7 of 8



      Plaintiff James Hardenbrook hereby demands a trial by jury.


                                              Respectfully submitted,

                                              /s/ Adeash “AJ” Lakraj
                                              Adeash “AJ” Lakraj, Esq.
                                              MORGAN & MORGAN, PLLC
                                              GA Bar# 444848
                                              191 Peachtree Street NE, Suite 4200
                                              Atlanta, Georgia 30303
                                              Tel: (404) 965-1909
                                              Email: alakraj@forthepeople.com

                                              /s/ Marybeth Mullaney
                                              Marybeth Mullaney, Esq.
                                              MULLANEY LAW
                                              652 Rutledge Ave
                                              Charleston, South Carolina 29403
                                              P: (843) 588-5587
                                              marybeth@mullaneylaw.net
                                              Pro Hoc Application Pending

                                              s/ Matthew Gunter
                                              Matthew Gunter, Esq.
                                              MORGAN AND MORGAN
                                              A: 20 N Orange Ave, Suite 1600,
                                              Orlando, FL 32801
                                              P: (407) 236-0946
                                              MGunter@forthepeople.com
                                              Pro Hoc Application Pending

                                              Attorneys for Plaintiff




August 25, 2020




                                              Complaint
                               James Hardenbrook v. TBC Retail Group Inc.
                                              Page 7 of 8
Case 5:20-cv-00111-LGW-BWC Document 1 Filed 08/25/20 Page 8 of 8




                                   Complaint
                    James Hardenbrook v. TBC Retail Group Inc.
                                   Page 8 of 8
